Citation Nr: 0213590	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  96-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.  He subsequently perfected a timely 
appeal as to that issue.  During that stage of the appeal, 
the RO issued a Statement of the Case (SOC) in June 1995 and 
a Supplemental Statement of the Case (SSOC) in July 1999.

In November 1999, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was completed 
to the extent possible by the RO.  In May 2002, the RO issued 
an SSOC in which it continued to deny entitlement to service 
connection for PTSD.  The case was subsequently returned to 
the Board for appellate review.

In the April 1995 rating decision, the RO also denied 
entitlement to service connection for chronic fatigue, 
depression, substance abuse, and numbness of the upper and 
lower extremities, all claimed as a result of exposure to 
herbicides in service.  Thereafter, in a December 1995 rating 
decision, the RO also denied a claim of entitlement to 
compensation benefits, under 38 U.S.C.A. § 1151, for 
shortening of the leg with hip and back problems.  The record 
reflects that the veteran did not express disagreement with 
respect to these issues.  Thus, these matters are not 
currently on appeal before the Board.

In a July 2002 rating decision, the RO also denied 
entitlement to service connection for a rash on both hands, 
claimed to be a result of exposure to herbicides in service.  
To the Board's knowledge, the veteran has not expressed 
disagreement with this decision.  Thus, this matter is also 
not on appeal before the Board at this time.

FINDINGS OF FACT

1.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

2.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with his military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 (Certificate of Discharge or 
Release from Active Duty) reflects that he served on active 
duty from January 1967 to December 1968 with the United 
States Army.  His service personnel records show that he was 
stationed in Vietnam from March 1968 to December 1968, and 
that he served as a supply specialist during that period.

The veteran's service medical records are negative for any 
complaints or treatment for psychiatric problems.  A report 
of medical examination completed for separation in December 
1968 is negative for any physical or psychiatric defects.

In August 1994, the veteran filed a formal claim of 
entitlement to service connection for PTSD.  He asserted that 
he was present in Vietnam during the TET offensive and that 
he witnessed shelling, helicopter attacks, ground assaults on 
base, and incoming artillery fire.  He also reported 
witnessing an "endless parade of maimed and mutilated 
bodies."  The veteran reported having received treatment for 
this disability from the VA Medical Center (MC) in Butler 
since August 1993.  He also reported receiving treatment for 
other disabilities at the VAMC in Erie, PA.

Later that month, the RO issued a letter to the veteran 
requesting that he identify each of the stressful in-service 
events that he believed led to his PTSD.  The RO advised the 
veteran to be as specific as possible as to what happened, 
including the "where" and "when" as to each event.  The RO 
also advised him to provide the names of any individuals who 
were killed or injured during these events, and the unit to 
which he was assigned at the time.

The RO subsequently obtained the veteran's VA treatment 
records, which reveal that he had been receiving ongoing 
treatment at the mental health clinic since August 1993 for 
alcoholism.  In a Discharge Summary dated in August 1993, it 
was noted that the veteran had a history of alcohol 
dependency for a number of years and that he was complaining 
of symptoms of PTSD.  In a July 1994 clinical note, an 
examiner noted that he was a non-combat veteran of Vietnam 
who was complaining of fatigue and insomnia.  It was also 
noted that the veteran had reported experiencing flashbacks 
of helicopters in Vietnam.

In a report of neurological examination dated in August 1994, 
a physician noted a diagnosis of PTSD.  The only specific 
findings noted regarding his mental status were that he was 
alert and oriented.

In September 1994, the veteran underwent a VA mental 
disorders examination.  It was noted that the veteran had 
been receiving treatment from VA over the past two years for 
alcoholism, and that he had not worked in two years.  The 
veteran reported feeling very anxious in crowds, as though he 
were being watched.  He also complained of insomnia and 
nightmares.  The examiner noted that he had experiences some 
memory difficulties ever since an automobile accident two 
years before.  The examiner indicated a diagnosis of PTSD.

In the April 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO concluded that there was no evidence of record 
to corroborate that any specific stressor events had occurred 
in Vietnam.  The veteran subsequently appealed that decision. 

Thereafter, the RO obtained additional VA treatment records.  
These records show that, in May 1993, the veteran underwent a 
psychological evaluation after complaining of symptoms of 
PTSD.  He reported that he had worked in shipping and 
receiving in Vietnam, and that his station was often under 
attack.  He also reported having memories of working on guard 
duty in Vietnam.  The Axis I diagnosis was "PTSD (sxs as 
reported by pt)."  During a VA psychiatric evaluation 
conducted in September 1993, the veteran was found to be 
cooperative and pleasant.  He denied any symptoms of panic 
disorder or anxiety.  He also denied any suicidal ideation or 
trouble sleeping.  The examiner noted Axis I diagnoses of 
dysthymia; alcohol dependence, episodic; and nicotine 
dependence, continuous.

In May 1996, the veteran underwent another VA examination at 
the mental hygiene clinic.  He reported that, although he was 
not involved in combat, he was present during the TET 
offensive.  He reported that he was on guard duty on one 
occasion when a rocket hit his bunker.  He indicated that he 
was not injured because he was hiding behind sand piles.  The 
veteran stated that he had been very afraid since that 
incident and that he felt anxious, suspicious, and depressed.  
He reported experiencing nightmares and flashbacks of his 
Vietnam experiences.  It was noted that he had experienced 
severe problems with alcohol abuse after his discharge.  The 
examiner noted Axis I diagnoses of chronic pain, back pain, 
and right leg pain; and borderline intellectual functioning.  
The examiner also noted an Axis III diagnosis of cerebral 
dysfunction, probably secondary to alcohol abuse.

In a statement submitted June 1996, the veteran asserted that 
he always had to worry about being killed during service, and 
that his base was subject to rocket fire while he was there.  
In another statement submitted in May 1999, the veteran 
reported that he had been stationed in Vietnam for nine 
months.  He indicated that, during that period, he saw dead 
bodies piled on combat vehicles, and he saw ambulances full 
of body bags.  He noted that he saw a Vietnamese person 
killed while digging into the garbage on a truck.  The 
veteran reported that there were frequent mortar attacks and 
that there were booby traps all around.  He noted that the 
mess hall on their base had been hit four times and that a 
bunker in which he was standing was hit once by a rocket.  He 
indicated that he had been present for the TET offensive, and 
that there were ground assaults on the base, incoming 
artillery, and sappers.  The veteran noted that he did not 
recall the names of the people involved or the exact dates of 
the events, but that the combat to which he was exposed 
changed his life.

In a November 1999 decision, the Board determined that the 
veteran's claim of entitlement to service connection for PTSD 
was well grounded.  The Board further concluded that a remand 
of that claim was warranted so that the RO could conduct 
further evidentiary development.   The RO was instructed to 
request that the veteran submit additional information 
regarding his alleged in-service stressors.  If the veteran 
did so, that information was to be forwarded to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification.  Once that was completed, the RO was to 
then provide the veteran with another VA psychiatric 
examination.  

In November 1999, the RO issued a letter to the veteran 
requesting that he provide further detail regarding his 
alleged in-service stressors.  The RO enclosed a PTSD 
questionnaire in order to assist him in doing so.  The 
veteran was advised to provide as specific information as 
possible, to include the dates of his claimed stressor 
events.  The RO also requested that he identify any 
additional sources of medical treatment received for his 
claimed PTSD.

The record reflects that no response to the RO's request was 
received from the veteran.  In February 2000, the RO issued a 
letter to the USACRUR requesting verification of the alleged 
stressors, to include unit histories.  The RO advised the 
USASCRUR that the veteran had reported being exposed to 
frequent rocket attacks, and that his mess hall had 
reportedly been hit four times.  The RO noted that he had 
described ground assaults of the base, incoming artillery, 
and sapper attacks.  It was also noted that he had reported 
being inside a bunker when it was hit.

The record reflects that, in August 2000, a project was 
undertaken by the Veterans Benefits Administration in order 
to help resolve a backlog of claims being reviewed by the 
USASCRUR.  As part of this project, the USASCRUR identified a 
number of incidents in which requests for information did not 
provide sufficient information on which to conduct a 
verification search.  An October 2000 letter distributed to 
the RO's explaining this project has been associated with the 
claims folder.  The record also reflects that veteran's claim 
was listed among those requests for which insufficient 
information was provided.  In particular, it was noted that 
the RO did not provide specific enough detail regarding the 
alleged stressful events.  

Thereafter, in an October 2000 letter to the veteran, the RO 
explained that the USASCRUR did not have sufficient detail on 
which to conduct a verification search.  The RO advised the 
veteran to provide additional detail regarding those events, 
to include the dates and geographical locations where they 
occurred.  In that letter, the RO also explained that he had 
reported being present for the TET offensive, but that the 
TET offensive was launched on January 31, 1968, and was 
essentially over by the end of February 1968.  It was noted 
that the veteran had not arrived in Vietnam until March 9, 
1968.  The RO noted various other details that the veteran 
should provide regarding his alleged stressors.  The RO also 
attached an encyclopedia excerpt explaining the dates and 
other facts about the TET offensive.

In April 2001, the RO issued another letter to the veteran 
requesting that he provide further detail regarding his 
alleged stressors.  The RO once again enclosed a PTSD 
questionnaire.  In the letter, the RO noted the recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  It was noted that VA had a responsibility to assist 
the veteran in obtaining evidence relevant to his claim.

A third letter was issued to the veteran in February 2002, 
requesting that he provide further detail regarding his 
alleged in-service stressors.  The RO once again enclosed a 
PTSD questionnaire.

Thereafter, in March 2002, the veteran submitted a signed 
copy of a PTSD questionnaire in which he reiterated several 
previously mentioned stressors, such as mortar attacks on his 
base and witnessing dead bodies.  He stated that these events 
had taken place during the TET offensive in 1968.  He also 
noted the period from January 1967 to March 1968, although it 
is unclear whether he was saying that the events took place 
during this period or whether he was merely pointing out the 
period he had served prior to going to Vietnam.

A May 2002 computer-generated entry from the VAMC in Erie, 
Pennsylvania, reflects that the veteran failed to report for 
a scheduled VA examination.

In the May 2002 SSOC, the RO continued to deny the veteran's 
claim of entitlement to service connection for PTSD.  The RO 
concluded that the veteran had provided insufficient data on 
which to request verification of his claimed in-service 
stressors.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  See the old version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOC's, and various correspondence provided by the 
RO, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the letters 
issued in October 2000, April 2001, and February 2002, in 
which the RO explained to the veteran the type of evidence 
necessary to establish his claim and advised him that VA 
would obtain records that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In addition, the RO attempted to 
provide the veteran with another VA psychiatric examination 
in May 2002, in accordance with the Board's remand 
instructions.  However, he failed to report for that 
examination.  

Pursuant 38 C.F.R. § 3.655(b), when a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  To date, the veteran has not offered any 
explanation regarding his failure to report for the May 2002 
VA examination.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based on the evidence 
currently on record, as required by the provisions of 
38 C.F.R. § 3.655(b).

The Board notes in passing that the notification letter 
advising the veteran of the date and time of his examination 
is not currently associated with the claims folder. 
Nevertheless, there is a presumption of regularity under 
which it is presumed that government officials "have 
properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This 
presumption of regularity in the administrative process may 
be rebutted only by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by mailing a timely notice of the 
scheduled VA examination to veteran at his address of record.

In this case, the veteran has never contended that he failed 
to receive that letter, and there is no evidence of record 
indicating that such was the case.  Therefore, the Board 
finds that the presumption of regularity clearly applies in 
this instance, and that it must be presumed that he did 
receive the letter notifying him of the VA psychiatric 
examination scheduled in May 2002.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to service connection for PTSD

The veteran is seeking service connection for PTSD.  He 
essentially contends that he suffers from PTSD as a result of 
several incidents that occurred during the period during 
which he was stationed in Vietnam.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Notwithstanding the lack of a diagnosis 
of a psychiatric disorder during service, service connection 
may still be granted if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

With specific reference to PTSD, establishing service 
connection for PTSD requires:  (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2001); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in DSM-IV.  See 
generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).  
The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . .  Where 
. . . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part 
and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions and hardships of 
the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor. 

38 U.S.C.A. § 1154(b); 64 Fed. Reg. 32,807 (June 18, 1999), 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
While, in Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
stated that a liberalizing regulation cannot be applied 
retroactively under Karnas unless the regulation contains 
language that permits it to be so applied, the veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); Rhodan v. West, 
supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999).

Notwithstanding the above, in considering the veteran's claim 
of entitlement to service connection for PTSD received in 
1994, the Board will apply the version of the regulation most 
favorable to him. 

38 U.S.C.A. § 1154(b) provides that, with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection [of a claimed injury or disease] 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions and hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary."  
See also 38 C.F.R. § 3.304(d) (2001).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Board notes that there is at least one diagnosis of PTSD 
of record.  Therefore, the primary question which must be 
resolved in this decision is whether the appellant sustained 
a qualifying stressor within the requirements of 38 C.F.R. 
§ 3.304(f), as discussed above.  Without such corroboration 
of a qualifying stressor, the question of the validity of a 
diagnosis of PTSD, and therefore whether further medical 
inquiry should be conducted under the VCAA, is irrelevant.  
See Moreau, 9 Vet. App. at 395-396; Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

Applying the directives of the Zarycki decision, which has 
been discussed above, the Board first finds that the 
appellant is not a veteran of combat.  The veteran's military 
personnel and medical records do not indicate that he 
participated in combat, he is not in receipt of decorations 
or awards suggestive of combat status, and there is no other 
corroborative evidence of record suggesting that he served in 
combat, although he did serve in Vietnam.

As a general matter, the necessity of reliance upon the 
records of the service department is now well settled.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Spencer 
v. West, 13 Vet. App. 376, 380 (2000); Manlincon v. West, 12 
Vet. App. 238 (1999); Venturella v. Gober, 11 Vet. App. 340, 
341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994) (all 
for the general proposition that service department findings 
relative to an individual's service are "binding on the VA 
for the purposes of establishing service in the U.S. Armed 
Forces").  In this matter, there is no reason to question 
the appellant's military service records as to their 
accuracy.  See Sarmiento v. Brown, 7 Vet. App. 80, 82-83 
(1994).  These records indicate that the appellant served as 
supply specialist, and this is consistent with his own 
reports.  Based upon these records, and the other evidence in 
the veteran's claims file, the Board finds that he did not 
participate in, nor was he exposed to any combat-related 
activity.

In summary, the Board finds that the preponderance of the 
evidence of record does not indicate that the veteran served 
in combat.  See VAOPGCPREC 12-99, (Oct. 18, 1999) (holding 
that the determination of whether a veteran "engaged in 
combat with the enemy" depends on multiple factors, 
including the requirement that the veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and that the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis).

As discussed above, if the stressor(s) claimed as supporting 
a diagnosis of PTSD is not combat-related, "the veteran's 
lay testimony regarding in-service stressors is insufficient, 
standing alone, to establish service connection and must be 
corroborated by 'credible evidence'."  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

Despite significant efforts, there has been no credible 
evidence obtained to substantiate the veteran's claimed 
stressors.  As discussed in detail above, the veteran has 
reported several in-service events that he believes led to 
his PTSD, including ground assaults on his base and incoming 
artillery fire.  He has also described being present in a 
bunker when it was hit by mortar fire, and he has indicated 
that the mess hall on his base was hit four times.  The 
record reflects that the veteran's description of these 
events was forwarded to USASCRUR.  However, the USASCRUR 
subsequently reported that the RO had not provided sufficient 
detail with which to conduct a search of the alleged 
stressors.  

The veteran was subsequently given the opportunity to provide 
dates and other additional detail regarding his in-service 
stressors.  After he failed to respond to requests issued in 
October 2000 and April 2001, the veteran finally responded to 
a third request from the RO that was issued in February 2002.  
In a statement received the following month, the veteran 
restated his claim that his base had been the subject of 
ground assaults and that he had witnessed dead bodies.  He 
also reported that a bunker that he had been in was fired 
upon, and that he had seen bodies of troops who had had their 
throats slashed.  He noted these events took place during the 
TET offensive in 1968.

As explained by the RO in each the three request letters 
issued to the veteran, the TET offensive occurred primarily 
in January 1968 and February 1968.  However, the veteran's 
service personnel records reflect that he did not arrive in 
Vietnam until March 9, 1968.  Thus, it is impossible for the 
veteran to have experienced his in-service stressors during 
that period.  For this reason, the Board finds the veteran's 
report of having experienced his in-service stressors during 
the TET offensive in 1968 to be of very limited credibility.  

In his March 2002 statement, the veteran also noted the 
period from January 1967 to March 1968.  However, it is 
unclear exactly why the veteran noted these dates.  Because 
the veteran did not arrive in Vietnam until March 9, 1968, it 
is clear that his claimed in-service stressors could not have 
occurred during the bulk of this period.  Furthermore, even 
if the veteran were intending to claim that his stressors had 
occurred during this period, it is clear from the information 
obtained from the USASCRUR that such a period of time would 
be too large for them to conduct a verification search.  As 
noted above, the USASCRUR specifically advised the RO that 
the information it had previously submitted was not specific 
enough to conduct a meaningful search of the veteran's 
alleged stressors.  That agency reported that a date should 
be narrowed to a period of no more than two months if a 
search is to be requested.  Thereafter, the RO issued three 
letters to the veteran requesting that he provide the 
specific months and years of his alleged in-service 
stressors.  Clearly, a period of fourteen months does not 
sufficiently meet the requirements of the USASCRUR or the 
requests of the RO.

In short, the record reflects that the RO specifically 
requested on three occasions, over a period of sixteen 
months, that the veteran provide further detail regarding his 
alleged in-service stressors.  These requests were in 
response to a request from the USASCRUR that more detailed 
information be obtained before attempting another search.  In 
response, the veteran continued to report that his stressors 
occurred during the TET offensive, which, as discussed above, 
had essentially ended before his arrival.  It appears that he 
also pointed to a period of fourteen months in service, which 
occurred almost entirely before his arrival in Vietnam, and 
which clearly does not satisfy the request for further detail 
that was made by the USASCRUR.  The Court of Appeals for 
Veterans Claims has held that requesting this type of 
information from a veteran does not impose an impossible or 
onerous burden, and that the duty to assist him in fully 
developing the evidence pertinent to his claim is not a 
"one-way street."  See Wood, 1 Vet. App. at 193.  The Board 
believes that the veteran has failed to cooperative in the 
development of his claim by providing information 
specifically requested by the USASCRUR and the RO.  As a 
result, there remains no credible supporting evidence to 
substantiate the veteran's claimed stressors. 

The Board notes in passing that we have considered the case 
of Pentecost v. Principi, 16 Vet. App. 124 (2001), in which 
the Court held that unit records showing that a base had been 
under rocket attack while the veteran was stationed there 
were sufficient to corroborate the veteran's account of 
having come under enemy fire.  The Board believes that the 
facts of the present case are distinguishable from those in 
Pentecost.  In particular, we note that, in Pentecost, the 
veteran reported that the attacks occurred at his military 
base in January 1968, and the appropriate military authority 
subsequently verified that attacks had indeed occurred at his 
military base in January 1968.  In this case, however, the 
veteran initially reported his stressors without providing 
the dates on which they occurred.  Furthermore, these 
incidents were subsequently forwarded to the USASCRUR, which 
indicated that it did not have sufficiently specific 
information on which to conduct a search.  Since that time, 
the veteran has still not provided the information necessary 
to conduct a search.  Thus, unlike the situation in 
Pentecost, where it was known that the veteran was stationed 
at the base during the attacks, there is no way of knowing 
whether the veteran was present during any of the reported 
incidents, because he has not provided any dates on which 
these incidents occurred.  Also, unlike in Pentecost, the 
USASCRUR in this case specifically advised VA that more 
detailed information was needed in order to conduct a search.

In summary, for the reasons and bases set forth above, the 
Board finds that there is no credible supporting evidence to 
substantiate the veteran's claimed stressors.  Thus, his 
claim fails to satisfy one of the essential elements in 
establishing service connection for PTSD, i.e., credible 
evidence of an in-service stressor, as required by 38 C.F.R. 
§ 3.304(f) (old and new versions).  Furthermore, the Board 
notes that the veteran's post-service diagnoses of PTSD 
appears to have been based upon the veteran's unverified and 
uncorroborated accounts as to his in-service experience, 
which the examiners apparently accepted without verification.  
Accordingly, the Board finds that such a diagnosis is not 
probative.  See Swann, 5 Vet. App. at 233.

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal must, 
accordingly, be denied.


ORDER

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

